Citation Nr: 0520724	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  96-23 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) rating for 
prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to May 1949 
and from August 1950 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.    The veteran perfected a timely appeal of this 
determination to the Board.

In January 1999 and in March 2004 the Board remanded this 
case to the RO for further development.

In a statement received in April 2004, the veteran appears to 
raise a claim for service connection for loss of use of a 
creative organ due to erectile dysfunction secondary to his 
service-connected prostatitis.  This matter is referred to 
the RO for appropriate action.

A motion to advance this case on the Board's docket has been 
granted.


FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance. 

2.  The veteran's prostatitis is not shown to be manifested 
by renal dysfunction; urine leakage requiring the wearing of 
absorbent materials; daytime voiding interval between two and 
three hours or awakening to void two times per night; 
obstructive symptomatology; or urinary tract infection 
requiring long-term drug therapy or hospitalization.

CONCLUSION OF LAW

The criteria for a compensable rating for prostatitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 
4.115a, 4.115b, Diagnostic Code 7527 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in a letter dated in April 2004, and in the 
statement of the case and supplemental statements of the 
case.  These documents in combination informed the veteran of 
the information and evidence necessary to substantiate the 
claim, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  With respect to the veteran's failure 
to report for examination in March 2005, the RO previously 
notified the veteran consistent with the provisions of 38 
C.F.R. § 3.655. 

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case because 
VCAA did not exist at that time.  However, after VCAA-
compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudication.  Thus, to decide 
the appeal now would not be prejudicial.  The Board finds 
that VA has complied with the VCAA duties to notify and 
assist.




CONTINUED ON NEXT PAGE
II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes the veteran's contentions; available military 
records including service medical records; and medical 
records, including private and VA medical records, including 
records and reports of treatment and examination.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in its 
entirety, all of the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim.

The veteran is claiming that he is entitled to a compensable 
evaluation for his service-connected prostatitis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected prostatitis are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The RO has rated the veteran's prostatitis under the criteria 
for prostate gland injuries, infections, hypertrophy, and 
postoperative residuals.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7527 (2004).  Prostate gland infections are evaluated 
according to the formula for urinary tract infection or 
voiding dysfunction, whichever is predominant.

For a urinary tract infection that requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.115a (2004).

A 20 percent evaluation for a voiding dysfunction with urine 
leakage contemplates the wearing of absorbent materials which 
must be changed less than two times a day.  38 C.F.R. § 
4.115a (2004).  

Voiding dysfunction manifested by urinary frequency with 
daytime voiding interval between two and three hours, or: 
awakening to void two times per night, warrants a 10 percent 
rating.  Id.  

Voiding dysfunction with obstructed voiding, with or without 
stricture disease, requiring dilatation one to two times per 
year warrants a zero percent rating.  A 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry 
showing markedly diminished peak flow rate (less than 10 cc's 
per second); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months. Id.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).

As noted above, the Board has reviewed all of the evidence of 
record.  The Board will summarize the relevant evidence where 
appropriate and material to the issue here.

In a March 1989 rating decision, the RO granted service 
connection for prostatitis based on service medical evidence 
of symptomatology in service.  The RO assigned that 
disability a noncompensable evaluation based on current VA 
examination (December 1988) findings that abdomen, genitalia, 
and prostate were normal.  The noncompensable rating has 
remained in effect since then.  

The evidence of record shows that the appellant was scheduled 
for an examination in March 2005.  Prior to that he was 
notified of the planned examination and that failure to 
report for the examination may adversely affect his claimed 
benefits.  The veteran failed to report to the examination 
scheduled in March 2005.  Subsequently he also did not give 
any reason for that failure to report or request another 
examination.  The purpose of the scheduled March 2005 
examination was to determine the current severity of the 
service-connected prostatitis, and all other findings 
necessary for rating the service-connected disability.  

The veteran's failure to report for the examination without 
explanation is significant because under 38 C.F.R. § 3.655, 
when a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, as in this case, the claim shall be denied.  38 
C.F.R. § 3.655(b) (2004).  Consequently, based just on the 
failure of the veteran to report for that examination without 
good cause, the claim warrants denial.

Nevertheless, on the basis of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increase in the assigned rating 
for prostatitis.  The evidence of record does not show that 
the veteran's prostatitis manifests symptomatology requisite 
to meeting the pertinent diagnostic criteria, discussed 
above, so as to warrant a compensable evaluation under any of 
the relevant criteria. 

VA medical records show that in April 1995 the veteran was 
examined and reported a history of having a prostate gland 
problem.  At that time he reported he had no acute 
complaints.  On examination, the prostate was non-enlarged 
and nontender.
Private and VA treatment records in the 1990s, including 
recently received private treatment records dated between 
2000 and 2004, contain no diagnosis of prostatitis or 
evidence of treatment or pertinent symptoms regarding that 
disorder.  

There is no evidence of any current symptoms associated with 
the veteran's prostatitis to warrant an increase in the 
assigned rating under the relevant criteria discussed above.  
The veteran's prostatitis is not shown to be manifested by 
urine leakage requiring the wearing of absorbent materials; 
daytime voiding interval between two and three hours or 
awakening to void two times per night; obstructive 
symptomatology; or urinary tract infection requiring long-
term drug therapy or hospitalization.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments. While a lay witness can attest as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence. This is so because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical findings. 
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board finds that the preponderance of the evidence is 
against the assignment of a compensable rating for 
prostatitis.  There is no competent medical evidence showing 
that the veteran's disability is productive of any of the 
symptomatology necessary for an increase under the regulatory 
criteria as discussed above.  Accordingly, a compensable 
rating is not warranted under 38 C.F.R. § 4.115a, or 4.115b, 
Diagnostic Code 7527.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for prostatitis.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

A compensable rating for prostatitis is denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


